         Case 1:18-cv-00040-SPW Document 90 Filed 03/04/21 Page 1 of 1




                       UNITED STATES DISTRICT COURT
                       FOR THE DISTRICT OF MONTANA
                                BILLINGS DIVISION



MIGUEL ANGEL REYNAGA
HERNANDEZ,                                      No. CV 18-40-BLG-SPW


                                 Plaintiff,
             V.                                        ORDER


DERREK SKINNER, et al.

                                 Defendants.




      Upon the parties' Stipulation to Dismiss Pursuant to Federal Rule of Civil

Procedure 41(a)(Doc. 89), and for good cause appearing,

      IT IS HEREBY ORDERED that Plaintiffs claims against Defendants are

DISMISSED WITH PREJUDICE and without assessment by the Court of costs

or attorneys' fees to either party.

      The Clerk of Court is directed to notify counsel of the making of this Order.

      DATED this                  of March, 2021.




                                               SUSAN P. WATTERS
                                               United States District Judge
